DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Remarks
The amendments and remarks filed on 12/27/2021 have been entered and considered.  Claims 1, 4, 6-7, 11 and 13 are pending; Claims 2-3, 5, 8-10, 12, and 14-20 are cancelled; Claim 1 is amended; and Claims 1, 4, 6-7, 11 and 13 are under examination. 
 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Agent GOSWITZ, VISALA on 1/24/2022.
The application has been amended as follows:  
Claim 1. A method for producing biogas from lignocellulose-containing biomass which comprises the following steps: 
a) Shredding the lignocellulose-containing biomass in a hammer-mill to an average particle size in a range of 1-10 mm, wherein the biomass comprises a dry solid[[s]] (DS) content [[of]] between 80% to 95% and then mixing for 5-15 min at a temperature [[of]] between 70°C and [[-]]85°C with at least one of water, aqueous solutions, and/or steam, wherein the mixing destroys [[the]] a wax layer of the lignocellulose-containing biomass and results in a mixture containing a moistened lignocellulose-containing biomass with a DS content [[of]] between 20% and 60%, wherein water is not removed from the mixture containing the moistened lignocellulose- containing biomass and wherein the mixture containing the moistened lignocellulose-containing biomass is further mixed with additional waterthat comprises recycled process water, resulting in a lignocellulose-containing biomass suspension with a DS content [[of]] between 5% and 30%, wherein the lignocellulose-containing biomass suspension is pumped into a first anaerobic fermenter without a soaking step; 
b)[[a1)]] Fermenting the lignocellulose-containing biomass suspension in the first anaerobic fermenter in a first anaerobic fermentation by means of microorganisms to produce a biogas and recovering the biogas formed during the first anaerobic fermentation; 
c)[[b)]] Heating the lignocellulose-containing biomass suspension as it is obtained in step b)[[a1)]] at a temperature between 130°C and 200°C to generate a heat-treated lignocellulose-containing biomass suspension, wherein the heating is through direct steam or indirect heat transfer from a heat transfer medium selected from the group consisting of steam, water and thermal oil, wherein the lignocellulose-containing biomass suspension is thermally digested in a digestion reactor for a duration of 10 to 30 minutes to obtain the heat-treated lignocellulose-containing biomass suspension; 
d)[[c)]] Fermenting the heat-treated lignocellulose-containing biomass suspension obtained in step c)[[b)]]  in a second anaerobic fermentation by-means of microorganisms to produce a biogas and recovering 
e)[[d)]] Subjecting an outflow obtained in step d)[[c)]] to a phase separation; and 
f)[[e)]] Obtaining a liquid phase from step e)[[d)]] in the form of process water that is at least in part recycled as the additional water into the further mixing of lignocellulose-containing biomass in step a) and thereby fresh water for mixing is at least considerably reduced or becomes completely unnecessary; and 
g)[[f)]] Obtaining a solid[[s]]-rich phase in step e)[[d)]] as organic fertilizer; and
wherein the method further comprises a heat exchanger operation in the countercurrent principle between the incoming lignocellulose-containing biomass suspension obtained in step b) and a portion of the heat-treated lignocellulose-containing biomass suspension that is already heat-treated and obtained from step c) without sudden pressure release to form a preheated suspension, and transferring the preheated suspension to the digestion reactor in step c) for the heat treatment. 

Claim 4.  The method according to claim 1, characterized in that through the heat exchanger operation[[ng]] in countercurrent principle b)[[a1)]]  to a temperature from 110-180°C takes place.

Claim 6. The method according to claim 1, wherein at least one of the first and the second anaerobic fermentation is effected together with [[the]] an adjustment of [[the]] a sodium content in the whole fermentation system to 100 mg/l to 5000 mg/l by introduction of sodium compounds.

Claim 7. The method according to claim 1, wherein at least one of the first and the second anaerobic fermentation is effected together with [[the]] an adjustment of [[the]] an ammonium content in the whole fermentation system to 200 mg/l to 2000 mg/l by introduction of ammonium compounds and/or other nitrogen containing substances.

Claim 11. The method according to claim 1, wherein the lignocellulose-containing biomass during and/or after mixing with water realized in step a) is subjected to a biological treatment with enzymes in the presence of water that cellulose and/or hemicellulose components are considerably better available in [[a]] the subsequent first anaerobic fermentation realized in step b)[[a1)]].

Claim 13. The method according to claim 1, wherein dung or liquid manure[[,]] [[are]] is mixed into the lignocellulose-containing biomass before or during [[the]] mixing of the lignocellulose-containing biomass in step a) and/or before or during the first anaerobic fermentation and/or the second anaerobic fermentation

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:   
the rejection of Claims 1, 4, 6-7, 11, and 13 under 35 U.S.C. 103 as being unpatentable over Armin et al. in view of Wang et al., Thomsen et al., Latouf et al., Chen et al., Zhang et al. and Li et al. is withdrawn due to the amendments to the claims as well as Applicant’s persuasive arguments in the response filed on 12/27/2021 (page 9/last paragraph and page 10). Thus, the instantly claimed method distinguishes from those suggested by the closest prior art of record.  
Therefore, the claimed method is novel and unobvious over the art of record.  Therefore, the claims are allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4, 6, 7, 11 and 13 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/Qing Xu/

Patent Examiner
Art Unit 1653



	
	
	/ALLISON M FOX/           Primary Examiner, Art Unit 1633